Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Value of Assistance
It would appear from an examination of this application that you are unfamiliar with some aspects of design patent prosecuting procedure and/or drafting technique.  While an inventor may prosecute the application or execute the drawings, lack of skill in either field usually acts as a liability in obtaining the maximum patent protection.  After reviewing this Office action you may want to consider securing the services of a registered patent attorney or patent agent to prosecute the application, and/or an experienced patent draftsperson to execute suitable drawings, since the marketplace value of a design patent greatly depends on skillful preparation and prosecution.  A registered patent attorney is an attorney who has been certified by the Patent and Trademark Office as qualified to represent applicants before the Office.  A registered agent has also been certified by the Office, but is not an attorney.  A draftsperson should have specific (preferably design) patent experience, rather than a basic skill in mechanical drawing. The Office cannot aid in selecting an attorney, agent or draftsperson.  However, the following publications are available: Attorneys and Agents Registered to Practice Before the U.S. Patent and Trademark Office and Guide for the Preparation of Patent Drawings.  These publications are for sale by the Superintendent of Documents, US Government Printing Office, Washington, DC 20402.  Moreover, patent draftspersons can generally be contacted through the telephone book classified listings; it may be more useful to enter <patent drafting services> into an Internet search engine – that search will produce many links to professional services. The Guide to Filing A Design Patent Application can be found at:
http://www.uspto.gov/web/offices/com/iip/pdf/brochure_05.pdf
In addition, information concerning the filing of patent applications can  be found on the Internet at:
 http://www.uspto.gov/web/offices/com/iip/index.htm. 

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Title
The title is objected to because it does not match the terminology commonly used to describe the claimed design. Applicant notes in the descriptive language in the specification that the design is for a “contour gauge,” which corresponds to all the prior art found during examiner’s search. With this in mind, examiner suggests that the title be amended in the claim and where it says “Marking gauge” in the specification to read: -- Contour Gauge --
How to respond to this PTO Office Action
Applicant should keep this letter for his/her files; do not send it back to the Office. If applicant does not have copies of the application as filed, the examiner (see phone number below) can provide a copy because it will be difficult to continue to work on this application without a copy.
If, after reviewing the Office action (this letter), applicant elects to continue prosecution of the application, a reply to the action must be submitted and should request reconsideration or further examination, with or without amendment. In order to be entitled to reconsideration or further examination, this request for reconsideration or further examination must be made in writing. The response must distinctly and specifically point out the supposed errors in the Office action and must respond to every objection and rejection in the Office action. If the examiner has rejected the claim over prior art (an article or articles which were previously invented), a general statement that the claim is patentable without specifically pointing out how the design patentably distinguishes from the prior art does not comply with the rules.
In all cases where the examiner has said that a response to a requirement is necessary, or where the examiner has indicated patentable subject matter, the response must either comply with the requirement(s) or specifically argue each one that is not complied with.
When sending the response to this Office action, applicant should label all papers, except drawings, "RESPONSE/AMENDMENT" and have the following items of information prominently displayed (in the upper right or left hand corner):
1.	Serial number (checked for accuracy).
2.	Group Art Unit number (copied from filing receipt or most recent Office action).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.

The above information should be added to the back of all drawing sheets submitted.

Certificate of Mailing
It is the applicant's responsibility to make sure that the response is received at the PTO before the expiration of the time set which runs from the mailing date  (found on the first page of this action). If that does not happen, the application will be considered abandoned. To ensure that a critical date is not missed, if the response is mailed (in the United States Postal Service) before the response time has expired, a "Certificate of Mailing" may be included which merely certifies that the response is being mailed on a given date. This certification establishes that the response is timely, if it was mailed before the period for response had expired. A Certificate of Mailing is not the same as Certified Mail. A suggested format for a certificate follows.

"I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to: Commissioner for Patents, P.O. Box 1450 Alexandria, VA 22313-1450, on              (date)."

Name of Applicant, Assignee, or Registered Representative ------------------	 
Signature -----------------------------------------------------------------------------------

Date -------------------------------------------------------------------------------------	

In order that applicant receive a receipt which establishes the date on which his response was received in the Office, he/she should include a stamped, self-addressed postcard which lists the types of papers submitted with his/her response (for example, the serial number and applicant's name ALWAYS, 2 pages of response, 3 sheets of drawing, 1 page of a declaration/oath, etc.) on the message side. This postcard will be stamped with the date of receipt and mailed back to applicant; this postcard is evidence that the response was received in the Office on that date.

If you do not respond within the time for response 
In the event that applicant is not able to respond within the period for response set in the Office action, the application may still be prevented from becoming abandoned if the response is filed within six months from the mail date of the Office Action. This extension of the period is permitted only if requested and the appropriate fee for an extension of time is included. The Office charges separate fees for each month of extension of time needed to respond to an Action; the fees are set by rule, and could change. To encourage promptness, the fees are larger for the larger amounts of time. Applicant may call the examiner who will provide the fee information if an extension of time is necessary.

Change of address
If applicant changes his/her mailing address or moves, he/she must notify the Office promptly of the new address. Failure to do so will result in future communications being sent to the old address; and, if applicant does not receive a communication and fails to file the required response, the application could become abandoned. Notification should be specific to each pending application (identified as noted above) and should be the subject of a single letter, entitled "Change of Address".

How to Amend an Application
To revise the specification and claim to present your application in proper form, use the following guidance. While your application can be revised (amended) to make it clearly understandable, no subject matter can be added that was not disclosed in the application as originally filed. This is called "new matter" and is prohibited by Title 35, United States Code, Section 132 and Title 37, Code of Federal Regulations, Section 1.121(f). The election of an embodiment for further prosecution as a result of a restriction requirement by the examiner does not constitute new matter.  
Normally, you do not need to make an amendment unless the examiner requires or suggests it in an Office action.
    To make an amendment(s) to the text of an application, you must send a paper to the Office directing that a specified amendment(s) be made. The paper should be conspicuously titled AMENDMENT, and identified as described in the section above entitled “How to Respond to this PTO Office Action”. Amendments must be made that apply to entire paragraphs or sections, such as the specification. The following procedures must be followed when making amendments to your application.
Begin on separate sheets:
Each section of an amendment (e.g., Claim Amendments, Specification Amendments, Remarks) should begin on a separate sheet. For example, in an amendment containing a.) introductory comments, b.) amendments to the claims, c.) amendments to the specification, and d.) remarks, each of these sections should begin on a separate sheet. 
A) Amendments to the specification: 
An amendment to the specification may be made by presenting a replacement paragraph, section or substitute specification marked up to show changes made relative to the immediate prior version. The changes in any amended specification should be shown by strikethrough (for deleted matter) or underlining (for added matter).

B) Amendments to the claim:
An amendment to the claim must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim should be shown by strikethrough (for deleted matter) or underlining (for added matter).
C) Amendments to drawing figures:
Drawing changes may be made by presenting replacement figures which incorporate the proposed changes and which comply with 37 CFR 1.84. An explanation of the changes made must be presented in remarks section of the amendment, and may be accompanied by a marked-up copy of one or more of the figures being amended, with annotations. If changes to the drawing figure(s) are not approved by the examiner, applicant will be informed in the next Office action. Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended. Any marked-up (annotated) copy showing changes must be labeled “Annotated Marked-up Drawings” and accompany the replacement sheet in the amendment (e.g., as an appendix). The figure or figure number of the amended drawing should not be labeled as "amended." If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action. No further drawing submission will be required, unless applicant is notified. 
Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at George.kirschbaum@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal,  please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
     Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
o     https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
     Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
     Facsimile to the USPTO's Official Fax Number (571-273-8300)
     Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE D KIRSCHBAUM whose telephone number is (571)272-4232232.  The examiner can normally be reached on 9:30am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/George D. Kirschbaum/Primary Examiner, Art Unit 2922                                                                                                                                                                                                        
July 15, 2022